 
Exhibit 10.9
Execution Copy
 
LICENSE AND ROYALTY-SHARING AGREEMENT
 
This License and Royalty-Sharing Agreement (the “Agreement”), dated as of
November 20, 2002, is between Constar International Inc., a Delaware corporation
(“Constar”) and Crown Cork & Seal Technologies Corporation, a Delaware
corporation (“Crown”).
 
Background
 
A. Pursuant to a Master Assignment and Assumption Agreement dated as of the date
hereof, Crown is assigning to Constar certain patents and patent applications
relating to oxygen-scavenging technology. Constar has the right to sublicense
other patents and patent applications relating to oxygen-scavenging technology
under a license agreement with Rexam AB (“Rexam”).
 
B. Subject to the terms of this Agreement, Constar wishes to grant to Crown, and
Crown wishes to accept, a license and sublicense under the Oxbar Technology (as
defined below) for use in products other than products manufactured with
polyethylene terephthalate (“PET”), and a license to use the Marks (as defined
below) on or in connection with such products.
 
C. Subject to the terms of this Agreement, Constar wishes to pay to Crown, and
Crown wishes to accept, a percentage of royalties that Constar or its Affiliates
receive from licenses of the Oxbar Technology to other parties.
 
Terms
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, and for good
and valuable consideration, the adequacy of which is hereby acknowledged, agree
as follows:
 
1. DEFINITIONS
 
Capitalized terms not defined in this Agreement shall have the meanings ascribed
to them in the Corporate Agreement, dated as of the date hereof, between Crown
Cork and Seal Company, Inc. and Constar International Inc. As used in this
Agreement, the following terms shall have the respective meanings set forth
below:
 
1.1. “Affiliate” shall mean any entity which controls, is controlled by, or is
in common control with, a party to this Agreement. For purposes of this
definition, “control” shall mean ownership, directly or indirectly, of at least
fifty percent (50%) of the voting stock or shareholders’ equity of a corporation
or, in the case of a non-corporate entity, a right to receive at least fifty
percent (50%) of either the profits or the assets upon dissolution of such
entity, or, in either case, the right to elect a majority of the board of
directors (or similar governing body) of an entity.



--------------------------------------------------------------------------------

 
1.2. “Constar Oxbar Patents” means those Oxbar Patents that are now owned or
hereafter acquired by Constar or its successors or assigns.
 
1.3. “Contract Year” means (i) the period of time commencing on the Initial
Public Offering Date and ending on the last day of the twelfth (12th) calendar
month thereafter and (ii) each subsequent period of twelve (12) consecutive
calendar months.
 
1.4. “Licensed Field” means the manufacture, use, offering for sale, sale, and
importation of Licensed Products.
 
1.5. “Licensed Products” means products, other than products manufactured with
PET, that would infringe one or more valid and enforceable claims of the Oxbar
Patents if not for this Agreement. For purposes of this definition, the claims
of the Oxbar Patents are deemed to be valid and enforceable unless and until
held invalid or unenforceable in a final judgment by any court of competent
jurisdiction and from which no appeal either has been or can be taken.
 
1.6. “Marks” means the trademark OXBAR and any other marks listed on Exhibit B.
 
1.7. “Oxbar Patents” means the patents and patent applications listed on Exhibit
A, together with any other patents or patents applications relating to
oxygen-scavenging technology that are licensed by Constar or to Constar under
the Rexam Agreement, any patents or patent applications on improvements to the
inventions described in such patents or patent applications that Constar owns or
has the right to sublicense to Crown hereunder, and any reissue, reexamination,
extension, division, continuation or continuation-in-part of any of the
foregoing.
 
1.8. “Oxbar Technology” means (i) the Oxbar Patents, and (ii) all unpatented
technology, know-how, trade secrets, processes, formulae, technical information,
data, drawings, plans, specifications, formulation and reports, and all other
general and specific proprietary knowledge, experience, techniques, and
information relating to oxygen-scavenging technology that Constar owns, or has
the right to sublicense to Crown hereunder, as of the Initial Public Offering
Date or thereafter (the “Oxbar Trade Secrets”).
 
1.9. “Rexam Agreement” means the patent cross-licensing agreement dated May 17,
1988 to which Rexam and Constar are currently parties, as such agreement may be
amended or restated, or any subsequent agreement between Rexam or its
Affiliates, and Constar or its Affiliates, relating to the Oxbar Patents.
 
1.10. “Rexam Oxbar Patents” means those Oxbar Patents now owned or hereafter
acquired by Rexam or its successors or assigns.
 
1.11. “Third Party” means a party other than Constar, Crown, and their
Affiliates.
 
1.12. “Third-Party Royalties” means gross proceeds received by Constar or its
Affiliates in consideration of licenses and sublicenses of the Oxbar Technology
to Third Parties, but shall not include amounts that are (i) charged reasonably
and in good faith by Constar or its Affiliates to a Third Party for technical
services, (ii) calculated as compensation for employees’ or contractors’ time,
physical resources, and/or third-party expenses reasonably required to provide
such technical services, and (iii) invoiced to Third Parties as charges separate
from the



2



--------------------------------------------------------------------------------

royalty or other fee for licenses and sublicenses. Notwithstanding the
foregoing, in the event that any Rexam Agreement provides that Constar or its
Affiliates will share with Rexam or its Affiliates proceeds received by Constar
or its Affiliates in consideration of licenses and sublicenses of the Oxbar
Technology to Third Parties, then Crown and Constar shall negotiate in good
faith to amend this Agreement to define “Third-Party Royalty” in a manner
substantially similar to the definition of the corresponding term in such Rexam
Agreement, provided that Crown shall not be obligated to negotiate for, or agree
to, any such amendment to this Agreement that is likely to reduce materially the
amount of Royalty Sharing Payments owed to Crown hereunder. For the avoidance of
doubt, the parties acknowledge that neither (i) Crown’s consent to any change to
the Rexam Agreement, nor (ii) Crown’s consent to any percentage of Third-Party
Royalties that Constar may agree to pay under the Rexam Agreement, shall be
required as a condition to Constar’s agreement to any such change or percentage.
 
2. LICENSE GRANT
 
2.1. Subject to the terms and conditions set forth in this Agreement, Constar
grants to Crown a non-exclusive, worldwide, royalty-free license and sublicense
under the Oxbar Technology to make, have made, use, offer for sale, sell and
import Licensed Products, including the right to make and have made
oxygen-scavenging material for use in Licensed Products that are sold by Crown
or its Affiliates, and including the right to sublicense and further sublicense
the Oxbar Technology as specifically provided in Section 9 below.
Notwithstanding the foregoing, the rights granted to Crown hereunder shall
specifically exclude any rights granted to Chevron Chemical Company LLC, now
known as Chevron Phillips Chemical Company LP, and Chevron Research and
Technology Company (collectively “Chevron”), in the licensing agreement among
Chevron, PLM AB, now known as Rexam AB, and CarnaudMetalbox Technology plc dated
December 17, 1993, as amended December 20, 1999, which license has been assigned
by CarnaudMetalbox Technology plc to Crown, and by Crown through its Affiliates
to Constar (the “Chevron Agreement”).
 
3. OBLIGATIONS OF CROWN
 
3.1. Marking. Crown shall comply with all applicable laws relating to the
marking of Licensed Products with suitable patent notices.
 
3.2. Registration of License. To the extent that the patent laws of any country
require the recordation or registration of this Agreement to ensure the
continued validity and enforceability of the Oxbar Patents or this Agreement,
Crown shall, at its own expense, take whatever action is necessary to record or
obtain registration of this Agreement, including the filing of all necessary
documents and payment of all required fees.
 
3.3. Compliance With Laws and Regulations. Crown shall comply with all laws,
regulations, rulings and requirements of any and all governmental authorities
having jurisdiction over the subject matter of this Agreement.
 
3.4. Developments. Crown shall, during the term of this Agreement, periodically
inform Constar as to developments and improvements to the Oxbar Technology
created by or on behalf of Crown or acquired by Crown (collectively,
“Developments”). Crown shall disclose all Developments to Constar before they
are publicly disclosed. Crown shall grant, and hereby does grant, a worldwide,
perpetual, non-exclusive, royalty-free license under the Developments, including
an unlimited right to sublicense, to exploit the Developments, including without
limitation the right to make, have made, use, sell, offer for sale, and import
any product embodying such Developments.



3



--------------------------------------------------------------------------------

 
4. MAINTENANCE; REXAM AGREEMENT
 
4.1. Constar shall at its own cost take reasonable actions:
 
(a) to prosecute patent applications comprised in the Constar Oxbar Patents as
have not been granted as of the date hereof, and
 
(b) to maintain in force all of its patents as may from time to time be
comprised in the Constar Oxbar Patents.
 
4.2. Where Constar no longer wishes to prosecute an application or maintain a
Constar Oxbar Patent in force that could be so reasonably prosecuted or
maintained in force, it shall offer assignment of the said application or patent
to Crown.
 
4.3. Save as aforesaid, Constar undertakes not to assign, license or otherwise
deal in the Oxbar Patents in such manner as to deprive Crown of the rights
granted under this Agreement.
 
4.4. Constar shall not agree to any amendment or restatement of the Rexam
Agreement that would impair its authority to grant Crown the licenses and
sublicenses under the Oxbar Patents described in this Agreement. Constar shall
take steps to enforce Rexam’s obligations under the Rexam Agreement as
reasonably necessary to allow Crown to exercise the rights granted hereunder. To
the extent that, under applicable law, Crown has the authority to agree to an
amendment of the Rexam Agreement, Crown shall not agree to such an amendment
without Constar’s consent.
 
5. INFRINGEMENT
 
5.1. Notice. If either party becomes aware of actual or threatened infringement
by a Third Party of the Oxbar Technology in the Licensed Field, it shall
promptly notify the other party in writing of such infringement or threat.
 
5.2. Suit By Constar. Constar shall have the right to bring suit in its own name
and at its own expense against any infringement of the Constar Oxbar Patents and
the Oxbar Trade Secrets, and to the extent permitted by the Rexam Agreement,
Constar shall have the right to bring suit in its own name and at its own
expense against any infringement of the Rexam Oxbar Patents. Crown shall join as
a plaintiff in any such suit, if required by law, and shall provide reasonable
cooperation at the request of Constar in the prosecution of any such suit,
provided that Constar shall reimburse Crown for Crown’s reasonable expenses.
Crown, if permitted by law, may elect to participate in any such suit at its own
expense by counsel of its own choosing. Constar shall retain all amounts
recovered, whether by judgment, award, settlement or otherwise, in any suit
commenced and maintained to its conclusion by Constar under this Section 5.2.
 
6. TRADEMARK LICENSE
 
6.1. Grant of License.
 
(a) Constar hereby grants to Crown a royalty-free, non-exclusive, worldwide
license to use the Marks on and in connection with the Licensed Products,
including, without



4



--------------------------------------------------------------------------------

limitation, the right to sublicense use of such Marks. For purposes of this
Section 6 only, “Licensed Products” shall mean products, other than products
manufactured with PET, that embody one or more claims of an Oxbar Patent,
whether or not such Oxbar Patent has expired.
 
(b) Crown shall have the right to develop and use (i) new composite marks
incorporating any of the Marks, (ii) new logotypes, designs and trade dress for
the Marks and any such composite Marks, and (iii) other new trademarks and
service marks for use on and in connection with the goods and services of the
Business, all of the foregoing to be referred to collectively as the “New
Marks.” Crown shall notify Constar of all material New Marks from time to time,
and each New Mark shall be deemed approved unless Constar delivers its objection
to Crown within thirty (30) days after Crown delivers such notice. Each New Mark
that is developed pursuant to this Section 6.1(b) shall be owned by Constar as
of the date of its adoption by Crown and, if registered, registered in Constar’s
name, and shall be automatically considered a “Mark” under this Agreement for
all purposes.  Exhibit B of this Agreement shall be revised from time to time to
include the New Marks.
 
(c) During the term of this Agreement, Constar may create, or acquire through
assignment or otherwise, additional marks relating to the Oxbar Technology (the
“Additional New Marks”). Each Additional New Mark shall automatically be
considered a “Mark” under this Agreement for all purposes. Exhibit B of this
Agreement shall be revised from time to time to include the Additional New
Marks.
 
6.2. Quality Control.
 
(a) Crown shall use the Marks only on or in connection with Licensed Products
that meet or exceed reasonable quality control standards that Constar may
establish and communicate in writing to Crown from time to time. In no event
shall such standards require a level of quality higher than the general level of
quality of products manufactured or sold by Constar under the marks, unless a
higher level of quality would be reasonably required for a particular Licensed
Product to comply with governmental regulations or generally recognized industry
standards that are applicable to such Licensed Product.
 
(b) Crown shall furnish to Constar, or its duly authorized representatives or
agents, representative examples of advertising, promotional, packaging, labeling
and wrapping materials, and web sites that bear the Marks (“Promotional
Materials”) for approval by Constar prior to the use thereof. Such approval
shall be deemed granted if written advice to the contrary is not received by
Crown within thirty (30) days from the date such materials are received by
Constar or if usage is approved or pre-approved according to procedures and
standards established by Constar. Individual instances of inadvertent and
unintentional failure to seek the approval required by this Section 6.2(b) shall
not constitute breach of this Agreement provided that such failures are not
indicative of a pattern of a general practice of failing to abide by this
Section 6.2(b). Notwithstanding the foregoing, in no event shall Constar object
to Promotional Materials that meet or exceed the general level quality of
materials used by Crown in connection with goods and services other than the
Licensed Products.
 
(c) Subject to Section 6.2(b), Crown shall be responsible for monitoring the
quality of the Licensed Products and the Promotional Materials, and for
reporting any material deficiencies to Constar. Constar may from time to time
require Crown to provide reports on such quality control and samples of use of
the Marks on Licensed Products or Promotional



5



--------------------------------------------------------------------------------

Materials, and may from time to time retain at Constar’s expense a third party
to investigate, evaluate and otherwise monitor the Licensed Products and
Promotional Materials to ensure that the quality control standards set forth
herein are being met.
 
6.3. Trademark Notices. Crown shall use reasonable efforts to utilize such
symbols or other indicia of trademark ownership as required by law or as Crown
reasonably deems appropriate in connection with its use of a Mark.
 
6.4. Ownership and Maintenance of Marks; Infringement Claims.
 
(a) Crown acknowledges that the ownership of all right, title, and interest in
the Marks is and shall remain solely vested in Constar, and Crown agrees that
all of its use of the Marks shall inure to the exclusive benefit of Constar for
all purposes.
 
(b) Constar shall at its own expense have primary responsibility for maintaining
and defending the validity of the Marks and its ownership of the Marks, for
seeking and maintaining such registrations of the Marks as Constar deems
advisable, and for taking such steps as Constar deems prudent to protect the
Marks against infringement.
 
(c) Crown shall promptly notify Constar of (i) any unauthorized use or
infringement by any third party of any of the Marks which Crown deems material
and (ii) any assertion by any third party which Crown deems material that
Crown’s or any sublicensee’s use of any of the Marks constitutes trademark,
service mark, trade dress or trade name infringement, unfair competition or any
other tortious act. Constar may prosecute or defend any claim or action alleging
infringement or unfair competition or any other claim or action involving any of
the Marks as it in its reasonable business judgment deems advisable. Constar may
conduct each such prosecution or defense as it deems prudent and may enter into
any settlement or compromise of such claims or actions on Constar’s behalf,
provided, however, that if Constar enters into any settlement or compromise
which would result in the abandonment of any Mark which is in current use,
Constar must notify Crown of the settlement or compromise and provide an opinion
of trademark counsel demonstrating the rationale for that result.
 
7. REPRESENTATIONS AND WARRANTIES
 
7.1.
 
Constar represents and warrants that it has, and will have throughout the term
of this Agreement, the right to grant the licenses and sublicenses described
herein.

 
7.2.
 
Each of Crown and Constar represents and warrants to the other that:

 
(a) it has the requisite corporate authority to enter into and perform this
Agreement;
 
(b) its execution, delivery, and performance of this Agreement has been duly
authorized by all requisite corporate action on its behalf; and
 
(c) this Agreement is enforceable against it.



6



--------------------------------------------------------------------------------

 
8. TERMINATION
 
8.1. Term. This Agreement shall commence on the Initial Public Offering Date and
shall continue until terminated pursuant to Section 8.2, provided that upon the
expiration of each Oxbar Patent, this Agreement shall terminate with respect to
such Oxbar Patent.
 
8.2. Termination. Either party may terminate this Agreement in the event that
the other party materially breaches any applicable provision of this Agreement,
subject to a 30-day cure period after notice regarding such breach. Each party
shall provide the other party with prompt notice upon discovery of a default by
the other party; provided, that failure to give such notice shall not limit or
restrict the ability of a party to terminate this Agreement subject to the cure
period provided in this Section 8.2.
 
8.3. Effect of Termination. Termination of this Agreement pursuant to this
Section 8.2, shall not relieve Constar of its obligations under Section 10 of
this Agreement (Royalty Sharing), which shall endure until the expiration of the
last Oxbar Patent to expire.
 
9. SUBLICENSING AND ASSIGNMENT
 
9.1. Neither party may assign or delegate its rights or obligations under this
Agreement without the other party’s prior written consent, except that (i) Crown
may, after giving notice to Constar, assign or delegate its rights and
obligations under this Agreement, in whole or in part (a) to an Affiliate, or
(b) to a successor to the relevant part or all Crown’s business or of an
Affiliate’s business in connection with a reorganization, merger, or other
acquisition, so long as the assignee of any obligations agrees in writing to
assume such obligations; (ii) Constar may, after giving notice to Crown, assign
or delegate its rights and obligations under this Agreement (a) to an Affiliate,
or (b) to a successor to all or substantially all of Constar’s business, or to
all of Constar’s rights in the Oxbar Technology, in connection with a
reorganization, merger, or other acquisition, so long as, in each such case, the
assignee or delegatee of any obligations agrees in writing to assume such
obligations; and (iii) Constar may, and hereby gives notice to Crown that it
intends to, pledge its rights and obligations under this Agreement to its
lenders as collateral to secure indebtedness outstanding under its senior
secured credit facility and all renewals, refundings, refinancings and
replacements thereof.
 
9.2. Crown may sublicense and further sublicense its rights under this Agreement
to Crown’s Affiliates.
 
9.3. This Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their respective successors and permitted assigns and
sublicensees. Nothing in this Agreement, express or implied, is intended to or
shall (a) confer on any person other than the parties hereto and their
respective successors or permitted assigns and sublicensees any rights
(including third party beneficiary rights), remedies, obligations or liabilities
under or by reason of this Agreement, or (b) constitute the parties hereto as
partners or as participants in a joint venture. This Agreement shall not provide
third parties with any remedy, claim, liability,



7



--------------------------------------------------------------------------------

reimbursement, cause of action or other right in excess of those existing
without reference to the terms of this Agreement.
 
10. ROYALTY SHARING
 
10.1. Amount of Royalty Share. With respect to all Third-Party Royalties
collected by Constar or its Affiliates, Constar shall make payments (“Royalty
Sharing Payments”) to Crown in the following amounts:
 
(a) For the first ten million dollars ($10,000,000.00) of Third-Party Royalties
received by Constar and its Affiliates in a given Contract Year, Constar shall
pay Crown 41.67% of such Third-Party Royalties, provided that such percentage
shall not be applied against any portion of such Third-Party Royalties that are
paid or payable by Constar to Rexam pursuant to the Rexam Agreement; and
 
(b) For all Third-Party Royalties received by Constar and its Affiliates in a
given Contract Year above the first ten million dollars ($10,000,000.00),
Constar shall pay Crown 50.00% of such Third-Party Royalties, provided that such
percentage shall not be applied against any portion of such Third-Party
Royalties that are paid or payable by Constar to Rexam pursuant to the Rexam
Agreement.
 
10.2. Terms of Payment. Constar shall pay all payments due Crown under Section
10.1 within sixty (60) days after the end of the relevant Contract Year for
royalties received by Constar during such Contract Year.
 
10.3. Withholding. All payments by Constar under this Agreement shall be free
and clear of any deductions for taxes, assessments or other charges. If Constar
shall be required by the laws of any jurisdiction to deduct or withhold from any
payment to Crown any income taxes which may be levied against Crown, Constar may
deduct such income taxes, provided that it promptly furnishes to Crown an
original or duplicate tax receipt evidencing the payment of such taxes to the
appropriate authority. If (i) Constar fails to provide a receipt to Crown as
required by this Section 10.3 or (ii) such tax is not allowed or allowable as a
credit against Crown’s United States federal income taxes, then Constar’s
payment shall be increased to an amount equal to the pre-tax payment due divided
by a factor equal to one minus the applicable foreign tax rate. The tax shall
then be applied to and deducted from the increased payment.
 
10.4. Reports. Constar shall deliver to Crown, simultaneously with payment
pursuant to Section 10.2, a written statement signed by a responsible officer of
Constar in such detail as Crown may reasonably require, showing the Third-Party
Royalties received during the Contract Year and the calculation of the payment
due. If no payments are due for the Contract Year, the report shall so state,
and such report shall be delivered within sixty (60) days after the end of such
Contract Year.
 
10.5. Records and Audit
 
(a) Constar shall maintain, and shall cause its Affiliates to maintain,
complete, clear and accurate records sufficient to allow calculation of the
payment due for each Contract Year. Such records shall be maintained for a
period of six (6) years after the end of the Contract



8



--------------------------------------------------------------------------------

Year to which they relate or, in the event of a dispute between the parties,
until such dispute is resolved, whichever date occurs later.
 
(b) Constar shall permit, and shall cause its Affiliates to permit, Crown or any
person designated by Crown to have full access to such records for the purpose
of verifying the amount of payments due Crown. Crown shall be responsible for
its own costs and expenses in connection with any audit, except that Constar
shall reimburse Crown for all such costs and expenses of any audit which
determines that Constar’s actual payments with respect to two out of any four
consecutive Contract Years were less than the amounts payable according to the
audit by an amount that equals or exceeds ten percent (10%) of the amounts
payable according to the audit.
 
10.6. Interest. Any required payments not made for any reason on or before the
date for payment specified in this Section 10, shall bear interest, calculated
from the date such payment is due until the date it is received, at the rate of
six percent (6%) annually, prorated on a daily basis, or at the maximum rate
allowed by law.
 
11.    CONFIDENTIALITY
 
11.1. Confidentiality. The parties agree to maintain (a) all information,
whether in written, oral, electronic or other form, necessary for or utilized or
received pursuant to any terms of this Agreement (the “Confidential
Information”), as secret and confidential and (b) not to disclose the
Confidential Information to any third person or party (except for employees,
counsel, contractors, customers, consultants or vendors who have a need to know
and are informed of the confidential nature of such information by the
disclosing party). Each party shall accept responsibility and be liable any
disclosure by any third person of any Confidential Information disclosed to such
third person by such party. The parties will use the same measures to maintain
the confidentiality of the Confidential Information of any other party in its
possession or control that it uses to maintain the confidentiality of its own
Confidential Information of similar type and importance. Notwithstanding the
foregoing, either party or their Affiliates may describe this Agreement in, and
include this Agreement with, filings with the U.S. Securities and Exchange
Commission and any related prospectuses, including such filings or prospectuses
in connection with any offering of securities. Confidential Information will not
include information that (i) is in or enters the public domain without breach of
this Agreement, or (ii) the receiving party lawfully receives from a third party
without restriction on disclosure and, to the receiving party’s knowledge,
without breach of a nondisclosure obligation.
 
11.2. Disclosure to Governmental Agency. Notwithstanding the foregoing, each
party shall be permitted to disclose the Confidential Information and/or any
portion thereof (i) to a governmental agency or authority as required in
response to a subpoena therefor, (ii) in connection with formal requests for
discovery under applicable rules of civil procedure in a legal action before a
court of competent jurisdiction to which such party is a party and (iii) as
otherwise required by law; provided, however, that, in any such case, each party
shall notify the other party as early as reasonably practicable prior to
disclosure to allow such party to take appropriate measures to preserve the
confidentiality of such information at the expense of such party.



9



--------------------------------------------------------------------------------

 
11.3. Ownership of Information. All Confidential Information supplied or
developed by either party will be and remain the sole and exclusive property of
the party who supplied or developed it.
 
11.4. Return of Confidential Information. Upon the written request of a party
which has disclosed information covered by this Section 11 in written, printed
or other tangible form, all such readily available information, all copies
thereof, including samples or materials, and all notes or other materials
derived from such information shall be returned to the party which disclosed
such information.
 
12. GOVERNING LAW; DISPUTES; NOTICES.
 
12.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the Commonwealth of Pennsylvania,
without reference to the conflict of laws principles or doctrines thereof.
 
12.2. Dispute Resolution: Negotiation and Arbitration.
 
(a) The parties shall attempt to resolve any dispute arising out of or relating
to this Agreement promptly by negotiation in good faith between executives who
have authority to settle the dispute. A party shall give the other party written
notice of any dispute not resolved in the ordinary course of business. Within
ten (10) business days after delivery of such notice, the party receiving notice
shall submit to the other party a written response thereto. The notice and the
response shall include: (i) a statement of each party’s position(s) regarding
the matter(s) in dispute and a summary of arguments in support thereof, and (ii)
the name and title of the executive who will represent that party and any other
person who will accompany that executive.
 
(b) Within ten (10) business days after delivery of the notice, the designated
executives shall meet at a mutually acceptable time and place, and thereafter,
as often as they reasonably deem necessary, to attempt to resolve the dispute.
All reasonable requests for information made by one party to any other shall be
honored in a timely fashion. All negotiations conducted pursuant to this Section
12 (and any of the parties’ submissions in contemplation hereof) shall be deemed
confidential and shall be treated by the parties and their representatives as
compromise and settlement negotiations under the United States Federal Rules of
Evidence and any similar state rules.
 
(c) If the matter in dispute has not been resolved within thirty (30) days after
the first meeting of the executives to attempt to resolve the dispute, either
party may submit the dispute to binding arbitration to the Philadelphia,
Pennsylvania office of the American Arbitration Association (“AAA”) in
accordance with the procedures set forth in the Commercial Arbitration Rules of
the AAA.
 
(d) The Commercial Arbitration Rules of the AAA, as modified or revised by the
provisions of this Agreement, shall govern any arbitration proceeding hereunder.
The arbitration shall be conducted by three arbitrators selected pursuant to
Rule 13 of the Commercial Arbitration Rules, and pre-hearing discovery shall be
permitted if and only to the extent determined by the arbitrator to be necessary
in order to effectuate resolution of the matter in dispute. The arbitrator’s
decision shall be rendered within thirty (30) days of the conclusion



10



--------------------------------------------------------------------------------

of any hearing hereunder and the arbitrator’s judgment and award may be entered
and enforced in any court of competent jurisdiction.
 
(e) Resolution of disputes under the procedures of this Section 12 shall be the
sole and exclusive means of resolving disputes arising out of or relating to
this Agreement; provided, however, that nothing herein shall preclude the
parties from seeking in any court of competent jurisdiction temporary or interim
injunctive relief to the extent necessary to preserve the subject matter of the
dispute pending resolution under this Section 12.
 
(f) Consent to Jurisdiction. Subject to the provisions of this Section 12,
Constar and Crown hereby agree and consent to be subject to the exclusive
jurisdiction of the United States District Court for the Eastern District of
Pennsylvania, and in the absence of such federal jurisdiction, the parties
consent to be subject to the exclusive jurisdiction of any state court located
in the City of Philadelphia and hereby waive the right to assert the lack of
personal or subject matter jurisdiction or improper venue in connection with any
such suit, action or other proceeding. In furtherance of the foregoing, each of
the parties (i) waives the defense of inconvenient forum, (ii) agrees not to
commence any suit, action or other proceeding arising out of this Agreement or
any transactions contemplated hereby other than in any such court (other than
the mandatory submission to arbitration in accordance with this Section 12), and
(iii) agrees that a final judgment in any such suit, action or other proceeding
shall be conclusive and may be enforced in other jurisdictions by suit or
judgment or in any other manner provided by law.
 
12.3. Notices. All notices hereunder shall be deemed given if in writing and
delivered personally or sent by facsimile transmission or by registered or
certified mail (return receipt requested) to the parties at the following
addresses (or at such other addresses as shall be specified by like notice:
 
if to Crown, to:
 
Crown Cork & Seal Company, Inc.
One Crown Way
Philadelphia, PA 19154
Attention: Timothy J. Donahue
Facsimile: (215) 676-6011
 
if to Constar, to:
 
Constar International Inc.
One Crown Way
Philadelphia, PA 19154
Attention: Michael J. Hoffman
 
Any notice given by mail shall be effective when received. Any notice given by
facsimile transmission shall be effective when the appropriate facsimile
transmission acknowledgment is received.



11



--------------------------------------------------------------------------------

 
13. MISCELLANEOUS
 
13.1. No Waiver. Except as expressly provided in this Agreement:
 
(a) No failure or delay in exercising any right, power or remedy under this
agreement, and no course of dealing between Constar and Crown, shall operate as
a waiver of any right, power or remedy under this Agreement;
 
(b) All rights and remedies granted by this Agreement are cumulative and not
exclusive of any other rights or remedies available to the parties; and
 
(c) Any waiver of any provision of this Agreement must be in writing signed by
the party against which such waiver is sought to be enforced.
 
13.2. Partial Invalidity. If any provision of this Agreement is held invalid or
unenforceable in any jurisdiction, such provision shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
 
13.3. Execution in Counterparts. This Agreement and any amendments hereto may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which shall be considered one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be as effective as delivery of a manually executed counterpart
of this Agreement.
 
13.4. Binding Effect. This Agreement and any rights, interests or obligations
hereunder shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legal representatives, executors, administrators,
successors and permitted assigns.
 
13.5. Section Headings; Interpretive Issues. The section and paragraph headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement. Constar, on the one
hand, and Crown, on the other, have participated jointly in the drafting and
negotiation of this Agreement. In the event any ambiguity or question of
interpretation or intent arises, this Agreement shall be construed as if drafted
jointly by Constar and Crown, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.
 
13.6. Entire Agreement. This Agreement set forth the entire agreement of the
parties with respect to the subject matter thereof and may not be amended or
modified except by written instrument duly executed by the parties.
 
13.7. Effectiveness. The terms of this Agreement shall not become effective
until the Initial Public Offering Date.
 
[Signatures commence on following page]



12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.
 
CROWN CORK & SEAL TECHNOLOGIES CORPORATION
By:
 
/s/    DANIEL A. ABRAMOWICZ

--------------------------------------------------------------------------------

Name:
 
Daniel A. Abramowicz
Title:
 
EVP—Corporate Technologies

 
CONSTAR INTERNATIONAL INC.
By:
 
/s/    JAMES C. COOK

--------------------------------------------------------------------------------

Name:
 
James C. Cook
Title:
 
Executive Vice President,
Chief Financial Officer and Secretary



13



--------------------------------------------------------------------------------

 
EXHIBIT A
 
Ref.

--------------------------------------------------------------------------------

  
Title

--------------------------------------------------------------------------------

  
Country

--------------------------------------------------------------------------------

  
Status

--------------------------------------------------------------------------------

  
Appln No.

--------------------------------------------------------------------------------

  
Appln Date

--------------------------------------------------------------------------------

  
Patent No.

--------------------------------------------------------------------------------

  
Patent Date

--------------------------------------------------------------------------------

4001
  
SUPERBARRIER (BASIC)
  
Argentina
  
LG
  
311372
  
07-Aug-88
  
246535
  
31/08/1994
4001
  
SUPERBARRIER (BASIC)
  
Australia [PCT]
  
LG
  
19878/88
  
07-Jun-88
  
611181
  
27/09/1991
4001
  
SUPERBARRIER (BASIC)
  
Brazil [PCT]
  
LG
  
PI8807141
  
07-Jun-88
  
PI8807141.3
  
26/11/1996
4001
  
SUPERBARRIER (BASIC)
  
Canada
  
LG
  
571474
  
07-Jul-88
  
1335912
  
13/06/1995
4001
  
SUPERBARRIER (BASIC)
  
Denmark [PCT]
  
LG
  
1436/89
  
07-Jun-88
  
PR173352
  
08-Jul-00
4001
  
SUPERBARRIER (BASIC)
  
Finland [PCT]
  
LG
  
891396
  
07-Jun-88
  
101276
  
29/05/1998
4001
  
SUPERBARRIER (BASIC)
  
Hong Kong
  
LG
            
348/95
  
16/03/1995
4001
  
SUPERBARRIER (BASIC)
  
Ireland
  
LG
  
2069/88
  
07-Jul-88
  
60650
  
28/07/1994
4001
  
SUPERBARRIER (BASIC)
  
Japan [PCT]
  
LG
  
63-505544
  
07-Jun-88
  
2991437
  
15/10/1999
4001
  
SUPERBARRIER (BASIC)
  
Korea, Republic of [PCT]
  
LG
  
700536/89
  
07-Jun-88
  
126141
  
13/10/1997
4001
  
SUPERBARRIER (BASIC)
  
Malaysia
  
LG
  
PI8800752
  
07-Jul-88
  
MY103747A
  
30/09/1993
4001
  
SUPERBARRIER (BASIC)
  
Mexico
  
LG
  
12397
  
25/07/1988
  
171000
  
24/09/1993
4001
  
SUPERBARRIER (BASIC)
  
New Zealand
  
LG
  
225347
  
07-Aug-88
  
225347
  
03-May-92
4001
  
SUPERBARRIER (BASIC)
  
Norway [PCT]
  
LG
  
891238
  
07-Jun-88
  
300423
  
26/05/1997
4001
  
SUPERBARRIER (BASIC)
  
Singapore
  
LG
            
121/1995
  
30/03/1995
4001
  
SUPERBARRIER (BASIC)
  
South Africa
  
LG
  
88/4895
  
07-Jul-88
  
88/4895
  
26/04/1989
4001
  
SUPERBARRIER (BASIC)
  
Taiwan
  
LG
  
77104707
  
07-Sep-88
  
63018
  
19/11/1993
4001
  
SUPERBARRIER (BASIC)
  
Thailand
  
LG
  
7170
  
07-Nov-88
  
11123
  
25/10/2001
4001
  
SUPERBARRIER (BASIC)
  
Turkey
  
LG
  
35087/88
  
28/07/1988
  
23400
  
29/12/1989
4001
  
SUPERBARRIER (BASIC)
  
U.S.A.
  
LP
  
13985
  
30/10/2001
         
4001
  
SUPERBARRIER (BASIC)
  
U.S.A.
  
LP
  
244463
  
02-Apr-99
         
4001
  
SUPERBARRIER (BASIC)
  
U.S.A.
  
LG
  
844515
  
18/04/1997
  
5955527
  
21/09/1999
4001
  
SUPERBARRIER (BASIC)
  
U.S.A.
  
LG
  
472841
  
06-Jul-95
  
5639815
  
17/06/1997
4001
  
SUPERBARRIER (BASIC)
  
U.S.A. [PCT]
  
LG
  
340416
  
07-Jun-88
  
5021515
  
06-Apr-91
4001
  
SUPERBARRIER (BASIC)
  
United Kingdom
  
LG
  
8815699.7
  
07-Jan-88
  
2207439
  
02-Dec-92
4001
  
SUPERBARRIER (BASIC)
  
Venezuela
  
LG
  
1085/88
  
07-Nov-88
  
50944
  
27/07/1988
4049
  
SUPERBARRIER—PREFORM STORAGE FOR INCREASED LIFETIME
  
South Africa
  
LG
  
89/0728
  
30/01/1989
  
89/0728
  
26/04/1989
4049
  
SUPERBARRIER—PREFORM STORAGE FOR INCREASED LIFETIME
  
U.S.A. [PCT]
  
LG
  
438441
  
26/01/1989
  
5239016
  
24/08/1993
4050
  
SUPERBARRIER—HEADSPACE SCAVENGING WALLS
  
Australia [PCT]
  
LG
  
33448/89
  
03-Oct-89
  
618341
  
13/04/1992



14



--------------------------------------------------------------------------------

4050
  
SUPERBARRIER—HEADSPACE-SCAVENGING WALLS
  
Brazil [PCT]
  
LG
  
PI8906385
  
03-Oct-89
  
PI8906385.6
  
13/07/1999
4050
  
SUPERBARRIER—HEADSPACE-SCAVENGING WALLS
  
Canada
  
LG
  
593411
  
03-Oct-89
  
1324329
  
16/11/1993
4050
  
SUPERBARRIER—HEADSPACE-SCAVENGING WALLS
  
Denmark [PCT]
  
LG
  
5653/89
  
03-Oct-89
  
173851
  
27/12/2001
4050
  
SUPERBARRIER—HEADSPACE-SCAVENGING WALLS
  
Japan [PCT]
  
LG
  
1-503600/89
  
03-Oct-89
  
2785405
  
29/05/1998
4050
  
SUPERBARRIER—HEADSPACE-SCAVENGING WALLS
  
Korea, Republic of [PCT]
  
LG
  
702103.1989
  
03-Oct-89
  
108735
  
12-May-96
4050
  
SUPERBARRIER—HEADSPACE-SCAVENGING WALLS
  
Norway [PCT]
  
LG
  
894489
  
03-Oct-89
  
176023
  
18/01/1995
4050
  
SUPERBARRIER—HEADSPACE-SCAVENGING WALLS
  
South Africa
  
LG
  
89/1864
  
03-Oct-89
  
89/1864
  
28/02/1990
4050
  
SUPERBARRIER—HEADSPACE-SCAVENGING WALLS
  
U.S.A. [PCT]
  
LG
  
435404
  
03-Oct-89
  
5049624
  
17/09/1991
4050
  
SUPERBARRIER—HEADSPACE-SCAVENGING WALLS
  
United Kingdom
  
LG
  
8905497.7
  
03-Oct-89
  
2216462
  
22/01/1992
W0160
  
MULTI-TRIP OXBAR BOTTLE
  
European [PCT]
  
LP
  
973065.6
  
11-Jun-00
         
W0160
  
MULTI-TRIP OXBAR BOTTLE
  
P.C.T.
  
LPA
  
PCT/GB00/04253
  
11-Jun-00
         
W0160
  
MULTI-TRIP OXBAR BOTTLE
  
United Kingdom
  
LP
  
9926601.7
  
11-Nov-99
         



15



--------------------------------------------------------------------------------

EXHIBIT B
 
Country

--------------------------------------------------------------------------------

  
Mark

--------------------------------------------------------------------------------

  
Status

--------------------------------------------------------------------------------

  
Appln. No.

--------------------------------------------------------------------------------

  
Appln. Date

--------------------------------------------------------------------------------

  
Regn. No.

--------------------------------------------------------------------------------

  
Regn. Date

--------------------------------------------------------------------------------

BX
  
OXBAR
  
LG
  
943720
  
8/5/1999
  
0658550
  
8/5/1999
CA
  
OXBAR
  
LP
  
1025839
  
8/12/1999
         
DE
  
OXBAR
  
LG
  
39947897.3/20
  
8/10/1999
  
399 47 897
  
12/17/1999
DK
  
OXBAR
  
LG
  
VA1999/03330
  
8/17/1999
  
VR2000/01584
  
3/23/2000
FR
  
OXBAR
  
LG
  
99/807858
  
8/13/1999
  
99/807858
  
8/13/1999
GB
  
OXBAR
  
LG
  
2189144
  
2/18/1999
  
2189144
  
2/18/1999
SE
  
OXBAR
  
LG
  
99-05647
  
8/10/1999
  
347007
  
6/21/2001
US
  
OXBAR
  
LPA
  
75/769688
  
8/6/1999
         
BX
  
OXBAR
  
LGK
  
734636
  
9/21/1989
  
466862
  
9/21/1989
DE
  
OXBAR
  
LGK
  
C39603/16Wz
  
9/11/1989
  
1167204
  
9/11/1989
DK
  
OXBAR
  
LGK
  
6686/89
  
9/12/1989
  
2408-1991
  
4/26/1991
ES
  
OXBAR
  
LGK
  
1519854
  
9/18/1989
  
1519854
    
FR
  
OXBAR
  
LGK
  
154563
  
9/14/1989
  
1550894
  
9/14/1989
IT
  
OXBAR
  
LGK
  
12645C
  
9/14/1989
  
565484
  
9/14/1989
SE
  
OXBAR
  
LG
  
89-8559
  
9/12/1989
  
226169
  
8/30/1991
PH
  
OXBAR
            
10/9/2002
         
PH
  
OXBAR
            
10/9/2002
         
PH
  
OXBAR
            
10/9/2002
         



16